Citation Nr: 1016239	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
myofascial pain syndrome (claimed as neck and shoulder pain), 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for mechanical low 
back pain, to include whether the reduction from 10 percent 
to noncompensable was proper.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1997 to 
September 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 20 percent rating for 
myofascial pain syndrome and decreased the rating for 
mechanical low back pain from 10 to 0 percent.  

The issue of entitlement to a compensable evaluation for 
mechanical low back pain is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The Veteran's myofascial pain syndrome has been manifested by 
shoulder and neck pain, as well as pain and tightness in the 
occipital area.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

This case arises from a rating decision issued after a 
routine future examination was conducted.  Thus, 
preadjudication VCAA notice was not provided as there was no 
claim for an increased rating filed.  Following the issuance 
of the rating decision on appeal, the Veteran was provided 
VCAA notice in May 2008, August 2008, and June 2009 letters.  
These letters advised the Veteran of what information and 
evidence is needed to substantiate a claim for a higher 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters also advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on her employment.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  The June 2009 letter further advised 
the Veteran of how effective dates are assigned, and the type 
of evidence which impacts those determinations.  The claims 
were last readjudicated in November 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, and VA treatment records 
and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing argument and 
presenting for VA examinations.  Thus, she was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the Veteran's myofascial pain syndrome 
is rated by analogy to Diagnostic Code 5025 for fibromyalgia.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome), 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, warrants a 10 percent 
rating if continuous medication is required for control; a 20 
percent rating if episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time; and a 40 percent rating if constant, or nearly so, and 
refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 
5025.  Widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  Id., Note.

Here, the Veteran contends that she has shoulder and neck 
pain, muscle spasms, tender points, and tightness causing 
frequent headaches.  

Historically, an April 2002 rating decision granted service 
connection for myofascial pain syndrome (claimed as neck and 
shoulder pain) and assigned a 0 percent rating.  In May 2005, 
the rating was increased to 20 percent, effective February 
24, 2004.  The current claim is on appeal after the Veteran 
had a review examination in 2007 and the RO issued a rating 
decision continuing the 20 percent rating, with which the 
Veteran disagreed.  

The Veteran was afforded a VA examination in September 2007.  
She reported daily neck and trapezius muscle discomfort; she 
did not report stiffness, radiation, numbness, tingling, 
burning, or weakness.  Her right shoulder hurt on occasion, 
with no other symptom.  The Veteran often had occipital 
temporal headaches, per her report.  There were no reported 
effects of the condition on the Veteran's mobility, 
activities of daily living, usual occupation, recreational 
activities, or driving.  Physical examination revealed no 
entry and exit wound scars, tissue loss, adhesions, tendon 
damage, bone, joint or nerve damage, muscle herniation or 
loss of muscle function.  Muscle strength was normal.  On 
forward flexion of the cervical spine, there was pulling at 
30 to 45 degrees.  Extension and left and right lateral 
flexion were normal.  Left and right lateral rotation both 
had pulling at 80 degrees.  The spine was painful on motion 
but the range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no ankylosis of the cervical spine.  Shoulder 
range of motion was normal bilaterally, with no painful 
motion or limitation caused by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  Magnetic 
resonance imaging (MRI) of the neck was unremarkable, as were 
X-rays of the cervical spine and right shoulder.  The 
examiner's impression was that the Veteran had myofascial 
syndrome involving her neck and shoulders (musculoskeletal 
strain) with mild residual functional impairments.  

The Veteran was afforded another VA examination in September 
2009.  She reported daily neck pain and trapezius muscle 
discomfort.  She denied radiation, numbness, tingling, 
burning, and weakness.  According to the Veteran, her right 
shoulder hurts on occasion.  She also reported tension 
headaches, described as pain and tightness in occipital area 
occurring 4 times per week.  She was working part-time at a 
wine store, but after she refused to move a shipment due to 
fear of injuring her back she had been omitted from the work 
schedule.  The Veteran did not report any effects of the 
condition on her usual occupation and daily activities.  
Cervical forward flexion, extension, left lateral flexion and 
right lateral flexion were normal, with pain at the endpoints 
(except for extension).  Left and right lateral rotation had 
pain at 80 degrees.  The spine was not painful on motion and 
the range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no ankylosis of the cervical spine.  Shoulder 
forward flexion, abduction, and external and internal 
rotation were normal.  There was pain from 90 to 180 degrees 
in forward flexion and abduction, and pain throughout the 
motion for external and internal rotation.  The examiner's 
impression was musculoskeletal neck and right shoulder strain 
(myofascial syndrome) with mild residual functional 
impairments.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's myofascial pain syndrome is 
adequately evaluated as 20 percent disabling.  

While the Veteran reports shoulder and neck pain, muscle 
spasms, tender points, and tightness causing frequent 
headaches, the evidence does not show constant widespread 
musculoskeletal pain and tender points that are refractory to 
therapy, as required for a higher rating under Diagnostic 
Code 5025.  First, widespread pain, as contemplated in 
Diagnostic Code 5025, requires pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton and the 
extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025, 
Note.  Here, the Veteran only reports pain in the neck and 
shoulder area.  No pain below the waist has been reported 
attributable to the service-connected myofascial pain 
syndrome.  Second, while the Veteran has stated that her 
myofascial pain is refractory to therapy, in February 2010 
she indicated that massage therapy was the best therapy but 
due to cost was not consistent enough to maintain prolonged 
relief.  This statement suggests that her myofascial pain 
syndrome responds to massage therapy and thus is not 
refractory to therapy.  Moreover, the examiner on both VA 
examinations concluded that she had only mild residual 
functional impairment.  On the 2009 examination it was noted 
that her condition does not affect her usual occupation or 
daily activities. 

The Board notes that the evidence does not show any objective 
findings of underlying injury or disease in her neck or 
shoulders.  Radiographic studies have all been normal.  While 
the Veteran has reported some pain on motion, she is capable 
of full motion of her shoulders and cervical spine.  As such, 
the 20 percent rating for myofascial pain syndrome adequately 
addresses her complaints.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her myofascial pain syndrome.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 20 percent for myofascial pain syndrome.  See Hart, 
21 Vet. App. 505.

The Board has also considered whether the Veteran's 
myofascial pain syndrome present exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's myofascial pain syndrome and mechanical low 
back pain.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, her disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an increased disability rating for myofascial 
pain syndrome, currently evaluated as 20 percent disabling, 
is denied.


REMAND

The Board finds that additional development is necessary 
prior to adjudicating the claim for a compensable evaluation 
for mechanical low back pain, to include whether the 
reduction was proper.

An April 2002 rating decision granted service connection for 
back pain and assigned a 10 percent rating, effective October 
1, 2001.  Following a review examination in 2007, the RO 
issued a rating decision which decreased her rating from 10 
percent to 0 percent, effective September 27, 2007, with 
which the Veteran disagreed.  The Board notes that the 
reduction did not affect the Veteran's combined disability 
rating.  See 38 C.F.R. § 3.105(e) (2009).  

In response to the November 2009 supplemental statement of 
the case, the Veteran reported that she receives treatment 
for her low back condition at a VA hospital, with her last 
treatment being in February 2010.  Such treatment records are 
not contained in the claims file and must be obtained on 
remand.

Accordingly, this issue is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Connecticut Healthcare System, West Haven dating 
since September 2007.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


